Appeal from an order of the Monroe County Court (Frank R Geraci, Jr., J.), entered September 20, 2012. The order determined that defendant is a level two risk pursuant to the Sex Offender Registration Act.
Now, upon reading and filing the stipulation of discontinuance signed by defendant on January 9, 2014 and by the attorneys for the parties on January 6 and 17, 2014,
It is hereby ordered that said appeal is unanimously dismissed upon stipulation.
Present — Scudder, PJ., Centra, Peradotto, Lindley and Whalen, JJ.